Title: From Alexander Hamilton to Thomas Jefferson, 1 February 1793
From: Hamilton, Alexander
To: Jefferson, Thomas



Treasury Department Febry 1st 1793
Sir

The following is an extract from a letter of Mr Short to me, dated Hague November 2. 1792.
“I should repeat perhaps what I formerly mentioned to you, that Mr. Jefferson on his departure from Paris left with me bills of exchange to the amount of I think 66,000 ₶. This was destined to a particular object with which you are aquainted. He expected it would be immediately applied and therefore wished me to be the instrument instead of deposing it in a Bankers hands, to avoid the Commission. When the term of these bills arrived, finding less probability of their being immediately applied, and not chusing to keep by me such a sum at my risk in an house which was robbed regularly two or three times a year, I gave the bills to Mr Grand to receive their amount, and to hold it appropriated to the object in question. It remains still in his hands, having never been called for. I wrote more than once respecting it on finding the depreciation commencing, but never received an answer. It remains now to be considered whether you would chuse to receive it in its depreciated State or wait for the change of circulating medium in France.”
This communication is made with a request to know, whether the fund in question continues to be necessary for its original purpose or may be withdrawn.
I have the honor to be very respectfully   Sir   Your obedient Servant

Alex Hamilton
The Secretary of State

